 LEVI STRAUSS &CO.625Levi Strauss&Co. and Atomic Lodge 480 of theInternational Association of Machinists and Aero-spaceWorkers,AFL-CIO,Petitioner.Case 10-RC-10145June 18, 1975DECISION ON REVIEW AND ORDERBYMEMBERS FANNING, JENKINS, ANDKENNEDYOn January 27, 1975, the Regional Director forRegion 10 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected an election in the Petitioner's requested unitof sewing machine mechanics employed by theEmployer at its Knoxville, Tennessee, facility.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision, contending,inter alia,that the RegionalDirector erred in failing to find that the instantpetition is barred by a collective-bargaining agree-ment between the Employer and the United Gar-mentWorkers of America, Local 392, AFL-CIO(hereinafter referred to as the Garment Workers).By telegraphic order dated March 13, 1975, theNational Labor Relations Board granted the requestfor review with respect to the contract-bar issue andstayed the election pending decision on review.Thereafter, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Employer's brief on re-view,with respect to the issue under review, andmakes the following findings:The Employer is engaged in the manufacture ofwearing apparel at its Knoxville, Tennessee, locationwhere it employs some 1,500-1,800 employees,including the approximately 20 sewing machinemechanics involved herein. The Employer has hadcollective-bargaining relations with the Local and/orthe International since 1953.The contract urged as a bar (herein referred to asthe 1972 agreement) was executed on August 22,1972, and was effective from August 15, 1972, toOctober 15, 1974. The petition herein was filed onSeptember 5, 1974, within the 60-day insulatedperiod. The Petitioner contends the 1972 agreement1 Sewing machine mechanics are among the approximate 200 "indirectemployees," "i.e.,production support employees who are paid on an hourlybasis; whereas the "direct"employees,also called production workers, are218 NLRB No. 103isnot a bar in that it does not cover the sewingmachine mechanics sought and the terms of theagreement have never been applied to them.The recognition clause of the 1972 agreementexpressly states:The Company recognizes the Union as theexclusivecollectivebargaining agent of theemployees, constituting a bargaining unit of allproduction and maintenance employees, includ-ing mechanics of the Company, excluding office,clerical employees,watchmen and supervisoryemployees.The Regional Director found, and we agree, that the"mechanics" referred to in the recognition clause arethe sewing machine mechanics sought by Petitionerherein.Nevertheless, the Regional Director failed tofmd the contract to be a bar, relying essentially onthe fact that it lacked specific wage rates for thesewing machine mechanics sought.Contrary 'to the Regional Director, we fmd in thecircumstances herein that the 1972 agreement con-tains substantial terms and conditions of employ-ment with respect to the sewing machine mechanics,as well as the other unit employees, and constitutes abar to the petition. Thus, without differentiatingbetween any of the classifications included in thebargaining unit, the 1972 agreement contains provi-sions covering hours of work, insurance, disabilitybenefits, vacations, holidays, adjustment of disputes,arbitration, probation period, and checkoff, amongothers. Further, as the Regional Director found, therecord discloses that ,sewing machine mechanics andother "indirect employees" enjoy the same fringebenefits spelled out in the 1972 agreement.The 1972 agreement sets forth the base rates forfour separate job grades of production operators butdoes not specify rates foranyof the Employer'sproduction support employees. However, the recorddiscloses that in the 1972 negotiations ' wages forindirect employees were a subject of bargaining. Theparties orally agreed to continue the merit reviewprogram for the indirect employees, as existed in thepast,and to give such employees "an increasegenerally in relationship to the direct workers." As aresult of those negotiations it was agreed to give allthe indirect employees, at the date of the generalincrease for production operators, an increase of 10cents per hour. Additionally, the record discloses thatinAugust 1973, when the parties had furtherdiscussions resulting in an increase from four to sixjob grades for production operators, the partiesthose paid on an incentive or piece rate method and are mainly sewingmachine operators. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed to an averageincreaseof 18 cents per hour forthose workers (rather than the 10' cents provided forin the agreement),LL and agreed to a 15-cents-per-hourgeneral increasefor all indirect employees, includingthe sewing machine mechanics.2Based on the foregoing and the record as a whole,it is clear that the sewing machine mechanics soughthere are encompassed within the unit description inthe recognition clause of the 1972 agreement; aresubject to the provisions of that agreement and enjoythe fringe benefits therein; have been represented innegotiations-regarding wage increases for the indirectemployees; and have received such increases, albeittheir specific wage rates were not heretofore reducedto writing.3 In these circumstances, we conclude thatthe 1972 agreement embodied substantial terms andconditions of employment with respect to the sewingmachinemechanics and provided the requisitedegree of labor relations stability contemplated bytheAct .4Accordingly,we find that the 1972agreement constitutes a bar to the petition herein andwe shall therefore dismiss the petition.ORDERIt ishereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER KENNEDY,concurring:I agree with my colleagues that the petition hereinshould be dismissed. It is clear that the sewingmachine mechanics have been a part of the plant-wide unit represented by the Intervenor. While thewages of , the sewing machine mechanics were notestablished by the written contract covering this unit,other provisions of the contract relating to fringebenefits and other working conditions have been2In subsequent negotiations resulting in the current agreement winchbecame effectiveOctober 26, 1974,and runs untilOctober 24, 1977,specificwage rates and wage progression ratesfor the Employer's jobclassificationsincluding mechanicsare expresslyspelledout in theagreement.3In view of these uncoatroverted facts, testimony that some of theapplied to the sewing machine mechanics. At thehearing the parties entered into the followingstipulation:(1) Should it be found that the 1972 agreementbetween the United Garment Workers and LeviStrauss & Company with respect to the Knoxvillefacility (Exhibit 2) was applicable to the mechan-ics, then in such case the Petitioner does not seeka severance of the mechanics from the plantwidegroup regardless of whether it is found that the1972 agreement, by reason of its terms, consti-tutes a bar to these proceedings and the Petitionerasks that in such case that its petition bedismissed or that it be granted leave to withdrawits petition.(2) Should it be found that the 1972 agreementbetween the United Garment Workers and LeviStrauss & Company with respect to the Knoxvillefacility (Exhibit 2)was not applicable to themechanics, then the parties agree that the unitinvolved herein, that is the unit proposed by thepetition filed by the machinists union, is appropri-ate for the purposes of bargaining. .From the foregoing stipulation, it appears that thePetitioner does not wish to proceed with its petitionon the basis of severance from the establishedbargaining unit. I would grant Petitioner's requestthat its petition be dismissed under the circumstanceshere presented. I find it unnecessary to reach theissueas to whether the fact that the sewing machinemechanics'wages wereestablished by oral agreementremoves the contract as a bar to a determination oftheir representation.mechanicswere told theywere not coveredby the contractor that none ofthemechanics belonged to the Uniondoesnot warrant a contrary resultherein.4 Solar Manufacturing Company,110 NLRB1188 (1954).